Citation Nr: 0417319	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  03-05 283A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability, claimed as secondary to the service-connected 
right knee disability.

2.  Entitlement to service connection for a right hip 
disability, claimed as secondary to the service-connected 
right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from November 1958 to August 
1967.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 rating decision by the RO which 
denied service connection for a left knee disability and for 
a right hip disability, claimed as secondary to the service-
connected right knee disability. 

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge, sitting at the RO in 
September 2003.  A copy of the hearing transcript is 
associated with the claims file.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In his June 2001 claim of service connection, the veteran 
asserted that he has current right hip and left knee 
disabilities, as well as a back disability, as a result of 
his service-connected right knee disability.  

The veteran was afforded a QTC medical examination for VA 
purposes in March 2002.  The veteran complained of pain in 
the right knee, right hip and pain in the back.  The veteran 
attributed the back and hip pain to the service-connected 
right knee disability.  The examiner noted a difference in 
the veteran's leg lengths, but noted that the veteran's 
posture and gait were normal and that the veteran had no 
limited function of walking or standing.  The appearance of 
the hip joint was normal.  The examiner also noted that the 
range of motion of the right and left hip was limited by 
pain, but not fatigue, weakness, lack of endurance or 
incoordination.  The knees appeared normal.  Both knee drawer 
tests and McMurray tests were negative.  With regard to the 
spine, the veteran complained of painful motion.  There were 
no muscle spasms, weakness or tenderness to palpation.  X-
rays of the lumbar spine revealed a moderate spondylosis and 
mild degenerative disc disease at L5-S1.  X-rays of the right 
hip were unremarkable.  X-rays of the right knee showed mild 
degenerative changes of the right knee.  The diagnoses were 
that of status post right knee injury with mild degenerative 
joint disease; and moderate spondylosis moderate degenerative 
disc disease at L5-S1.  The examiner opined that the back 
diagnoses were "50% least likely secondary to the right knee 
injury."  The examiner reported no diagnosis with regard to 
the right hip.  The examiner indicated that there was no 
adequate physical or radiographic evidence to support any 
diagnosis to be made at that time pertinent to the right hip.

The examiner noted that the veteran's left leg was shortened 
by .5cm, which was most likely congenital in nature.  There 
were no signs of abnormal weight bearing of the veteran.

The examiner did not address the veteran's complaints of left 
knee pain.

In an August 2002 rating decision, the RO denied service 
connection for disabilities of the right hip and left knee, 
on a secondary basis, based on the findings of the March 2002 
examination.  The RO did, however, grant service connection 
for degenerative disc disease, lumbar spine with spondylosis, 
and assigned a 10 percent evaluation.  

In his March 2003 VA Form 9, the veteran asserted that VA 
medical evidence from specified VA facilities shows recent 
treatment and was not considered by the RO.  In addition, the 
veteran asserted that his left knee was, "broke during 
service and treated in service."  The veteran also 
maintained that he had right hip and left knee disabilities 
as secondary to the service-connected right knee disability.  

At his September 2003 personal hearing before the undersigned 
Veterans Law Judge, the veteran testified that the March 2002 
examination did not address his complaints of a left knee 
disability, claimed as secondary to the service-connected 
right knee disorder.  In addition, the veteran asserted that 
the record is incomplete.  Specifically, the veteran 
identified specific VA facilities at which he received 
treatment for the knees and hip and back, and indicated that 
those records were not associated with the claims file.  

In light of the veteran's testimony that the record is 
incomplete, and in light of the fact that the March 2002 
examiner did not address the veteran's complaints of left 
knee pain, the case must be remanded for additional 
development of the record, to include another VA examination.  

With regard to the right hip, during the pendency of the 
veteran's claim, service-connection for a low back disability 
was established.  As such, the examiner should opine as to 
the current nature and likely etiology of the veteran's right 
hip pain, as well as the current nature and likely etiology 
of the veteran's left knee pain, as it relates to the 
service-connected right knee disability and to the service-
connected back disability.  

In addition, all outstanding pertinent medical records should 
be obtained and associated with the claims file.  

In the case, Allen v. Brown, 7 Vet. App. 439 (1995), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the term "disability" as used in 38 U.S.C.A. § 
1110, refers to impairment of earning capacity, and that such 
definition of disability mandates that any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, shall be 
compensated.  Thus, pursuant to 38 U.S.C.A. § 1110 and 38 
C.F.R. § 3.310(a), when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  

In light of the Allen case, the RO must consider whether the 
veteran has a left knee disorder and/or a right hip disorder 
that is proximately due to or the result of any service-
connected disability pursuant to 38 C.F.R. § 3.310(a).  If 
however, the RO determines that the veteran does not have a 
right hip and/or a left knee disorder which is proximately 
due to or the result of any service-connected disability, the 
RO must now also consider whether the veteran has a separate 
right hip and/or left knee disorder which has been aggravated 
by any service-connected disability, and, if so, the level of 
disability attributable to aggravation must be determined.  
In order to determine these questions, the Board finds that a 
VA examination is necessary.

Finally, the Board notes that the statutes governing 
assistance to claimants and the benefit of the doubt were 
amended with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  This law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

The regulations implementing the VCAA are codified at 
38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326 (2003).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
interpreted the VCAA to require that VA has a duty to notify 
the veteran as to the laws and regulations governing his 
appeal, to provide notice as to the type of evidence 
necessary to substantiate the claims, to provide notice of 
the veteran's responsibility to provide evidence, and to 
provide notice of the actions taken by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, 
neither the August 2001 nor the July 2003 letter to the 
veteran advised him of the evidence necessary to substantiate 
his claim for secondary service connection.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should notify the veteran of 
the evidence necessary to substantiate 
his claim for secondary service 
connection.

2.  The AMC should take appropriate 
action to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for a 
right knee, left knee, right hip and 
lumbar spine disability, not previously 
identified.  After obtaining any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
Once obtained, all records must be 
associated with the claims folder.  

3.  The AMC then should schedule the 
veteran for a VA orthopedic examination 
to determine the current nature and the 
likely etiology of the claimed right hip 
and/or left knee disabilities.  All 
indicated tests must be conducted.  The 
claims folder must be made available to 
and pertinent documents therein reviewed 
by the examiner in connection with the 
requested study.  The examiner in this 
regard should elicit from the veteran and 
record a full clinical history referable 
to the claimed right hip and/or left knee 
disabilities.  Based on his/her review of 
the case, the examiner should provide 
opinions, with adequate rationale, as to 
whether it is at least as likely as not 
(50 per cent or greater likelihood) that 
the veteran has current right hip and/or 
left knee disability manifested, at least 
in part, by degenerative changes: (a) due 
to disease or injury which was incurred 
in or aggravated by service or, as 
pertinent to arthritis, manifested within 
one year of service onset, (b) due to his 
service-connected right knee and/or back 
disability, or (c) due to aggravation 
(worsening of underlying condition versus 
temporary flare-up of symptoms) by 
service-connected right knee and/or back 
disability, and, if so, what level of 
disability is attributable to 
aggravation.

4.  The AMC should readjudicate the 
veteran's claim for entitlement to 
service connection for a right hip and/or 
a left knee disability.  The AMC should 
specifically consider whether the veteran 
has a right hip and/or left knee disorder 
secondary to his service-connected right 
knee and/or back disability, taking into 
consideration the provisions of 38 C.F.R. 
§ 3.310(a) and the directives set forth 
in Allen regarding aggravation.  If any 
action taken is adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations.  They should also be 
afforded the opportunity to respond to 
that supplemental statement of the case 
before the claim is returned to the 
Board.

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

